SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 333-129847 20-2745790 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (Address of principal executive offices) (Zip Code) (561) 276-2239 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of July 10, 2007, we had 103,323,752 shares of common stock outstanding, $0.001 par value. CELSIUS HOLDINGS, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Number Part I. Financial Information: Item 1. Condensed Consolidated Balance Sheet at June 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Operations for three and six months ended June 30, 2007 and 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for three and six months ended June 30, 2007 and 2006 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-12 Item 2. Management's Discussion and Analysis or Plan of Operation 16 - 24 Item 3. Controls and Procedures 25 Part II. Other Information 26 2 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheet (unaudited) June 30, 2007 ASSETS Current assets: Cash $ 261,056 Accounts receivable, net 234,206 Inventories, net 548,855 Other current assets 22,234 Total current assets 1,066,351 Property, fixtures and equipment, net 28,968 Other long-term assets 50,901 Total Assets $ 1,146,220 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ 265,512 Deposits from customers 163,480 Loans payable 644,082 Short term portion of long term other liabilities 7,123 Due to related parties 1,093,556 Total current liabilities 2,173,753 Long term other liabilities 17,822 Total Liabilities 2,191,575 Stockholders’ Deficit: Preferred stock, $.001 par value; 50,000,000 shares authorized and no shares issued and outstanding - Common stock, $.001 par value: 350,000,000 shares, 103,323,752 shares issued and outstanding 103,324 Additional paid-in capital 5,847,101 Accumulated deficit (6,995,780 ) Total Stockholders’ Deficit (1,045,355 ) Total Liabilities and Stockholders’ Deficit $ 1,146,220 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended June 30 For the Six Months Ended June 30 2007 2006 2007 2006 Net sales $ 376,448 $ 445,356 $ 617,058 $ 615,647 Cost of sales 301,661 320,283 476,739 456,112 Gross profit 74,787 125,073 140,319 159,535 Selling and marketing expenses 225,083 279,322 460,380 361,993 General and administrative expenses 526,367 164,463 918,626 225,786 Impairment expense - - 3,281,640 - Loss from operations (676,663 ) (318,712 ) (4,520,327 ) (428,244 ) Other expense: Interest expense, related party 18,688 16,650 36,490 30,869 Interest expense, net 30,933 6,880 44,036 8,135 Total other expense 49,621 23,530 80,526 39,004 Net loss $ (726,284 ) $ (342,242 ) $ (4,600,853 ) $ (467,248 ) Basic and diluted: Weighted average shares outstanding 101,377,081 70,912,246 96,509,146 70,912,246 Loss per share $ (0.01 ) $ (0.00 ) $ (0.05 ) $ (0.01 ) The accompanying notes are an integral part of these condensed consolidated financial statements 4 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (4,600,853 ) $ (467,248 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 3,560 600 Adjustment to reserve for bad debt 9,778 - Impairment of intangible assets 3,281,640 - Issuance of stock options 26,982 - Interest, other expense and royalty, related parties 87,490 96,164 Issuance of shares as compensation 95,500 - Change in operating assets and liabilities: Accounts receivable, other (115,665 ) (128,067 ) Inventories 16,244 (46,166 ) Prepaid expenses and other current assets 26,400 (18,601 ) Otherassets 12,358 - Accounts payable and accrued expenses (247,141 ) 113,181 Net cash used in operating activities (1,403,707 ) (450,137 ) Cash flows from investing activity: Purchases of property and equipment (2,337 ) - Net cash used in investing activities (2,337 ) - Cash flows from financing activities: Proceeds from sale of common stock 1,387,187 - Proceeds from reverse merger 353,117 - (Repayment of) proceeds from note to shareholders (621,715 ) 320,000 Proceeds from debt to other, net 551,381 133,248 (Repayment of) proceeds from debt to related parties (31,449 ) 60,551 Net cash provided by financing activities 1,638,521 513,799 Increase in cash 232,477 63,662 Cash, beginning of year 28,579 37,040 Cash, end of period $ 261,056 $ 100,702 Supplemental disclosures of cash flow information: Cash paid during the year for interest $ 36,887 $ 4,787 Cash paid during the year for taxes $ - $ - Non-Cash Investing and Financing Activities: Issuance of shares for intangible assets $ 3,030,186 $ - Issuance of note payable for intangible assets $ 250,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements 5 CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements 1. ORGANIZATION AND DESCRIPTION OF BUSINESS Celsius Holdings, Inc. (the “Company”) was incorporated under the laws of the State of Nevada on April 26, 2005.The Company was formed to engage in the acquisition, exploration and development of natural resource properties. On December 26, 2006 the Company amended its Articles of Incorporation to change its name from Vector Ventures Corp. as well as increase the authorized shares to 350,000,000, $0.001 par value common shares and 50,000,000, $0.001 par value preferred shares. Prior to January 26, 2007, the Company was in the exploration stage with its activities limited to capital formation, organization, development of its business plan and acquisition of mining claims.On January 24, 2007, the Company entered into a merger agreement and plan of reorganization with Celsius, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Sub”), Elite FX, Inc., a Florida corporation (“Elite”), and Steve Haley, the “Indemnifying Officer” and “Securityholder Agent” of Elite, (the “Merger Agreement”). Under the terms of the Merger Agreement Elite was merged into Sub and became a wholly-owned subsidiary of the Company on January 26, 2007 (the “Merger”). Under the terms of the Merger Agreement, the Company issued: · 70,912,246 shares of its common stock to the stockholders of Elite as full consideration for the shares of Elite; · Warrants to Investa Capital Partners Inc. to purchase 3,557,812 shares of common stock of the Company for $500,000. The warrants were exercised in February 2007; · 1,391,500 shares of its common stock as partial consideration to purchase certain trademark rights to the name “Celsius”; · options to purchase 10,647,025 shares of common stock of the Company in substitution for the options currently outstanding in Elite; · 16,000,000 shares of its common stock pursuant to warrant exercises by Company warrant holders, and · 1,300,000 shares of its common stock concurrent with the Merger in a private placement to non-US resident investors for aggregate consideration of US$650,000 which included the conversion of a $250,000 loan to the Company. Celsius Holdings, Inc (f/k/a Vector Ventures Corp.) majority stockholder, Mr. Kristian Kostovski, cancelled 7,200,000 shares of common stock of the Company held by him shortly after the close of the Merger Agreement. For financial accounting purposes, the Transaction was treated as a recapitalization of Celsius Holdings, Inc (f/k/a Vector Ventures Corp.) with the former stockholders of theCelsius Holdings, Inc (f/k/a Vector Ventures Corp.)retaining approximately24.6% ofthe outstanding stock. This Transaction has been accounted for as a reverse acquisition under the purchase method for business combinations, and accordingly the Transaction has been treated as a recapitalization ofElite FX, Inc., with Elite FX, Inc.as the acquirer. 6 CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements (continued) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The unaudited condensed consolidated financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, (the “SEC”). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. In the opinion of the management, the interim consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the statement of the results for the interim periods presented. Going concern— The accompanying condensed consolidated financial statements are presented on a going concern basis. The Company has suffered losses from operations, has a stockholders' deficit, and has a negative working capital that raise substantial doubt about its ability to continue as a going concern.Management entered into a financing agreement on June 22, 2007 with Fusion Capital Fund II, LLC (“Fusion”), to provide funds needed to increase liquidity, fund growth, and implement its business plan. However, no assurances can be given that the Company will be able to raise sufficient financing through this agreement. If not successful in this financing, the Company will have to substantially diminish or cease its operations. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Significant Estimates— The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates, and such differences could affect the results of operations reported in future periods. Concentrations of Risk— Substantially all of the Company’s revenue is derived from the sale of the Celsius beverage. The Company uses single supplier relationships for its raw materials purchases and bottling capacity, which potentially subjects the Company to a concentration of business risk. If these suppliers had operational problems or ceased making product available to the Company, operations could be adversely affected. Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company places its cash and cash equivalents with high- quality financial institutions. At times, balances in the Company’s cash accounts may exceed the Federal Deposit Insurance Corporation limit. Accounts Receivable— Accounts receivable are reported at net realizable value. The Company has established an allowance for doubtful accounts based upon factors pertaining to the credit risk of specific customers, historical trends, and other information. Delinquent accounts are written-off when it is determined that the amounts are uncollectible. At June 30, 2007, the allowance for doubtful accounts was approximately $10,000. 7 CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements (continued) Inventories— Inventories include only the purchase cost and are stated at the lower of cost or market. Cost is determined using the average method. Inventories consist of raw materials and finished products. The Company writes down inventory during the period in which such materials and products are no longer usable or marketable. Property, Fixtures, and Equipment— Furniture, fixtures and equipment are stated at cost less accumulated depreciation and amortization. Depreciation of furniture, fixtures, and equipment is calculated using the straight-line method over the estimated useful life of the asset generally ranging from three to seven years. The depreciation expense recognized in the first six months of 2007 was $3,560. Impairment of Long-Lived Assets— Asset impairments are recorded when the carrying values of assets are not recoverable. The Company reviews long-lived assets to be held and used for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable, or at least annually. If the sum of the undiscounted expected future cash flows is less than the carrying amount of the asset, the Company recognizes an impairment loss. Impairment losses are measured as the amount by which the carrying amount of assets exceeds the fair value of the asset. When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risks associated with the recovery of the asset. The Company recognized an impairment charge during the first quarter of 2007 of approximately $3.3 million because there is no certainty that the Company will ever become profitable and therefore the discounted future cash flow will not be able to recover the value of its intangible assets consisting of trade marks and domain name. Revenue Recognition— Revenue is recognized when the products are delivered, invoiced at a fixed price and the collectibility is reasonably assured. Any discounts, co-op advertising, sales incentives or similar arrangement with the customer is estimated at time of sale and deducted from revenue. Advertising Costs— Advertising costs are expensed as incurred. The Company uses mainly radio, local sampling events and printed advertising. The Company incurred expenses of $166,000 and $142,000, during the first six months of 2007 and 2006, respectively. Research and Development— Research and development costs are charged to operations as incurred and consists primarily of consulting fees, raw material usage and test productions of soda.The Company incurred expenses of $1,000and $6,000, duringthe first six months of 2007 and 2006, respectively. Fair Value of Financial Instruments— The carrying value of cash, accounts receivable, and accounts payable approximates fair value. The carrying value of debt approximates the estimated fair value due to floating interest rates on the debt. Income Taxes— Income taxes are accounted for using an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in the Company’s financial statements or tax returns. In estimating future tax consequences, the Company generally considers all expected future events other than changes in the tax law or rates. A valuation allowance is recorded when it is deemed more likely than not that a deferred tax asset will be not realized. 8 CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements (continued) Earnings per Share— Basic earnings per share are calculated by dividing income available to stockholders by the weighted-average number of common shares outstanding during each period. Diluted earnings per share are computed using the weighted average number of common and dilutive common share equivalents outstanding during the period. Dilutive common share equivalents consist of shares issuable upon the exercise of stock options and warrants (calculated using the reverse treasury stock method). As of June 30, 2007 there were options to purchase 10.8 million shares outstanding, which exercise price averaged $0.05. Recent Accounting Pronouncements In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109”(“FIN 48”). This Interpretation prescribes a consistent recognition threshold and measurement standard, as well as clear criteria for subsequently recognizing, derecognizing and measuring tax positions for financial statement purposes. The Interpretation also requires expanded disclosure with respect to uncertainties as they relate to income tax accounting. FIN 48 is effective for fiscal years beginning after December 15, 2006, and must therefore be adopted by the Company no later than its fiscal year ending June 30, 2008. Management is currently evaluating the impact of adopting FIN 48. The cumulative effect of the interpretation’s adoption will be an adjustment to beginning retained earnings in the year of adoption. In September 2006, the FASB issued Statement of Financial Standards No. 157, "Fair Value Measurements" (SFAS 157). SFAS 157 defines fair value, establishes a framework for measuring fair value in accordance with accounting principles generally accepted in the United States, and expands disclosures about fair value measurements. This statement does not require any new fair value measurements; rather, it applies under other accounting pronouncements that require or permit fair value measurements. The provisions of SFAS 157 are effective for fiscal years beginning after November 15, 2007. The Company does not expect the adoption of SFAS 157 to have a material impact on the Company's consolidated financial position or results of operations. In September2006 the FASB issued SFAS 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” which amended several other FASB Statements. SFAS 158 requires recognition in the balance sheet of the funded status of defined benefit pension and other postretirement benefit plans, and the recognition in other comprehensive income of unrecognized gains or losses and prior service costs or credits arising during the period. Additionally, SFAS No.158 requires the measurement date for plan assets and liabilities to coincide with the sponsor’s year-end. The Company has no defined benefit plans. In September2006, the SEC issued Staff Accounting Bulletin (“SAB”) 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements,” which eliminates the diversity in practice surrounding the quantification and evaluation of financial statement errors. The guidance outlined in SAB 108 is effective for the Company in 2008 and is consistent with our historical practices for assessing such matters when circumstances have required such an evaluation. Accordingly, the Company does not believe that adoption of SAB 108 will have any impact on the Company. 9 CELSIUS HOLDINGS, INC. Notes to Condensed Consolidated Financial Statements (continued) In February 2007, FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities”(“SFAS 159”).
